              Case 1:19-cv-03706 Document 1 Filed 12/12/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,
 Department of Justice, Antitrust Division
 450 5th Street, NW, Suite 7100
 Washington, DC 20530,

                                Plaintiff,
         v.

 NATIONAL ASSOCIATION FOR
 COLLEGE ADMISSION COUNSELING,
 1050 North Highland St., Suite 400
 Arlington, VA 22201,

                                Defendant.



                                             COMPLAINT

       The United States of America, acting under the direction of the Attorney General of the

United States, brings this civil antitrust action to obtain equitable relief against Defendant

National Association for College Admission Counseling. The United States alleges as follows:

                                    I.       INTRODUCTION

       1.      This action challenges under Section 1 of the Sherman Act, 15 U.S.C. § 1, a

number of rules that restrained competition between colleges and universities (“colleges”) for the

recruitment of first-year and transfer students.

       2.      Defendant National Association for College Admission Counseling (“NACAC”)

is the leading national trade association for college admissions. Defendant’s members are

divided roughly into two groups: non-profit colleges and their admissions personnel, and high

schools and their guidance counselors. NACAC’s college members compete vigorously with

each other for college students, both incoming freshmen and transfer students. These colleges
             Case 1:19-cv-03706 Document 1 Filed 12/12/19 Page 2 of 11



compete in a variety of college services, including tuition cost, majors offered, ease and cost of

application, campus amenities, quality of education, reputation of the institution, and prospects

for employment following graduation.

       3.      One condition of membership in NACAC is adherence to NACAC’s Code of

Ethics and Professional Practices (“CEPP” or “Ethics Rules”), which sets forth mandatory rules

for how member organizations engage in college admissions. These rules are drafted, voted on,

and enforced by NACAC members.

       4.      As part of its CEPP, NACAC includes certain rules regarding the recruitment of

students by colleges. Prior to September 2019, among these rules were ones that prevented, or

severely limited, colleges from (1) directly recruiting transfer students from another college, (2)

offering incentives of any kind to college applicants who applied via a process known as Early

Decision, and (3) recruiting incoming college freshmen after May 1 (together, “Recruiting

Rules”).

       5.      The Recruiting Rules were not reasonably necessary to any separate, legitimate

procompetitive collaboration between NACAC members. As part of its CEPP, NACAC

establishes many rules and regulations for its members’ conduct throughout the college

admissions process, including, among others, when applications may open and close, the

definitions of Early Decision and Early Access, and the use of paid agents in recruiting students.

Many of these rules appear to strengthen the market for college admissions. The Recruiting

Rules, however, were not reasonably necessary to achieve the otherwise market-enhancing rules

contained in the CEPP, and furthermore had the effect of unlawfully restraining competition

among NACAC’s college members, resulting in harm to college applicants and potential transfer

students.



                                                 2
             Case 1:19-cv-03706 Document 1 Filed 12/12/19 Page 3 of 11



       6.      By establishing and enforcing the Recruiting Rules, NACAC substantially

reduced competition among colleges for college applicants and potential transfer students and

deprived these consumers of the benefits that result from colleges vigorously competing for

students. These Recruiting Rules, which were horizontal agreements among the schools

participating in NACAC, denied American college applicants and potential transfer students

access to competitive financial aid packages and benefits and restricted their opportunities to

move between colleges.

       7.      In September 2019, NACAC members voted to remove the Recruiting Rules from

the CEPP. Removal of the Recruiting Rules became effective as of the time of the vote.

       8.       NACAC’s Recruiting Rules were unlawful restraints of trade that violated

Section 1 of the Sherman Act, 15 U.S.C. § 1. The United States seeks an order prohibiting such

agreements and other relief.

                               II.   JURISDICTION AND VENUE

       9.       Defendant NACAC is located in, and represents members that do business in, the

United States. The rules at issue affected primarily the provision of college services in the United

States. The colleges that provide these college services charge significant prices to students,

many of whom legally reside outside the state. The sale of college services, and the NACAC

rules that affect the sale, are therefore in the flow of and substantially affect interstate commerce.

The Court has subject matter jurisdiction under Section 4 of the Sherman Act, 15 U.S.C. § 4, and

under 28 U.S.C. §§ 1331 and 1337, to prevent and restrain Defendant and its members from

violating Section 1 of the Sherman Act, 15 U.S.C. § 1.




                                                  3
             Case 1:19-cv-03706 Document 1 Filed 12/12/19 Page 4 of 11



       10.       Defendants have consented to venue and personal jurisdiction in this district.

Venue is proper in this district under Section 12 of the Clayton Act, 15 U.S.C. § 22, and 28

U.S.C. § 1391.

                                       III.    DEFENDANT

       11.       Defendant NACAC is a trade association comprised of college admissions

personnel and high school guidance counselors and their respective institutions. Although

NACAC does have members around the world, its principal focus is on college admissions in the

United States. NACAC currently has in excess of 15,000 members, representing several

thousand colleges and high schools. In addition to maintaining and enforcing the CEPP, NACAC

provides educational training to members, engages in lobbying and other public outreach, and

holds dozens of popular college fairs that allow colleges to meet and recruit prospective students.

                               IV.     TRADE AND COMMERCE

       12.       NACAC is the largest trade association focused on college admissions in the

United States.

       13.       There is significant competition among colleges for college students, especially

incoming freshmen. Colleges compete on a number of different dimensions of college services,

including tuition cost, majors offered, ease and cost of application, campus amenities, quality of

education, reputation of the institution, and prospects for employment following graduation. The

focal point for that competition is the college admissions process.

       14.       Colleges employ a number of competitive tactics to encourage students to apply

for admission to, and ultimately attend, their institutions. Colleges typically heavily advertise to

prospective applicants, including by sending physical and electronic mailings, by participating in

college fairs, and by direct solicitation on high school campuses. Competition, however, does not



                                                  4
             Case 1:19-cv-03706 Document 1 Filed 12/12/19 Page 5 of 11



end there. If a prospective student is accepted by more than one college, there is typically a

competitive negotiation between the student and each college over the financial aid package

offered to the student. Additionally, if a college has not met its enrollment goals by the summer

before school begins, it often will reach back out to prospective students to make a competitive

pitch to entice the student to commit to enrolling at the college in the fall. Finally, even after

classes begin, many colleges advertise college transfer programs that allow students to move

from one college to another between semesters.

       15.     In competitive circumstances, colleges would compete vigorously for students to

purchase their college services. This competition benefits students because it lowers the cost of

attendance and increases the incentive that the colleges have to provide high quality or

innovative services. Competition also improves an applicant’s ability to negotiate for a better

financial aid package with the college. Defendant’s Recruiting Rules, however, blunted several

avenues of competition for students and disrupted the normal competitive mechanisms that

would otherwise apply.

                                V.      THE UNLAWFUL RULES

       16.     For decades, NACAC has had a set of rules governing the college admissions

process for its members. Historically, some of the rules were mandatory for all members, and

others were voluntary “best practices.” In 2017, NACAC members voted to reformulate the

mandatory rules into the 2017 CEPP. The CEPP rules are mandatory for all NACAC members,

which includes most non-profit colleges and universities in the United States, and also for any

non-member institutions that participate in NACAC’s college fairs. Accordingly, agreeing to

NACAC membership, or agreeing to participate in a NACAC college fair, is equivalent to

agreeing with other members or college fair participants to execute on the restrictions in the



                                                   5
             Case 1:19-cv-03706 Document 1 Filed 12/12/19 Page 6 of 11



CEPP. The 2017 CEPP governs many aspects of the college admissions process for its members,

including, most relevant to this action, the recruitment of students.

       17.     The 2017 CEPP included several rules that unreasonably restricted some of the

ways in which colleges recruited incoming freshmen and transfer students. The three Recruiting

Rules at issue in this case are (1) the Transfer Student Recruiting Rule, (2) the Early Decision

Incentives Rule, and (3) the First-Year Undergraduate Recruiting Rule. While the CEPP

certainly included rules and regulations that were aimed at, and actually do, increase

competitiveness between schools and ease the burden of students applying to college, these

Recruiting Rules were not reasonably necessary to those procompetitive rules or any other

separate, legitimate business transaction or collaboration between NACAC’s members. Prior to

the 2017 CEPP, virtually identical rules were voted on and included in earlier NACAC rules and

have been in place for years.

A.      Transfer Student Recruiting Rule

       18.     The Transfer Student Recruiting Rule was codified at paragraph II.D.5 of the

2017 CEPP and instructed that, “[c]olleges must not solicit transfer applications from a previous

year’s applicant or prospect pool unless the students have themselves initiated a transfer inquiry

or the college has verified prior to contacting the students that they are either enrolled at a

college that allows transfer recruitment from other colleges or are not currently enrolled in a

college.”

       19.     The Transfer Student Recruiting Rule acted as a ban on affirmatively recruiting

transfer students, unduly restraining competition for transfer students amongst colleges. Without

this opportunity for colleges to compete, potential transfer students may be unaware of transfer

opportunities that may provide them lower priced or higher quality college services.



                                                  6
             Case 1:19-cv-03706 Document 1 Filed 12/12/19 Page 7 of 11



       20.     Absent the Transfer Student Recruiting Rule, colleges can engage in significantly

more recruitment of transfer students through direct solicitation or otherwise. Furthermore,

colleges will likely seek to provide better experiences to their existing student base in order to

retain them in the face of increased competition for transfers.

B.     Early Decision Incentives Rule

       21.     The Early Decision Incentives Rule was codified at paragraph II.A.3.a.vi of the

2017 CEPP and provided that “[c]olleges must not offer incentives exclusive to students

applying or admitted under an Early Decision application plan. Examples of incentives include

the promise of special housing, enhanced financial aid packages, and special scholarships for

Early Decision admits.”

       22.     NACAC defined Early Decision in the 2017 CEPP as an application plan where

“[s]tudents commit to a first-choice college and, if admitted, agree to enroll and withdraw their

other college applications.” The Early Decision application plan is akin to an exclusive contract

in any other industry. In this case, the student foregoes the opportunity to consider the

competitive offers of other institutions in exchange for an early decision on acceptance. Colleges

thus stand as direct competitors for Early Decision applicants, because those applicants are far

more likely, if accepted, to attend the college. This results in an increased yield, which is the

percentage of accepted applicants that choose to attend the college. Yield is critically important

to colleges—overestimating expected yield can lead to less students attending than anticipated

(thus lowering total tuition received), which could force the college to cut classes or layoff staff.

The increased yield from Early Decision applicants is financially significant to colleges.

       23.     The Early Decision Incentives Rule explicitly limited the scope of competition for

Early Decision students by removing the ability of colleges to incent students financially or



                                                  7
             Case 1:19-cv-03706 Document 1 Filed 12/12/19 Page 8 of 11



otherwise. At base, the only form of payment an institution may provide in exchange for the

exclusive contract with an applicant is the early decision itself. The rule prohibited all other

forms of competition specifically targeted at particular Early Decision applicants.

       24.     Absent the Early Decision Incentives Rule, colleges are free to use any number of

competitive levers to more aggressively recruit students. Some institutions may prefer to offer

only the early decision, while others might compete more aggressively, such as by offering

scholarships, preferential housing, or early course registration for those admitted under Early

Decision.

C.     First-Year Undergraduate Recruiting Rule

       25.     The First-Year Undergraduate Recruiting Rule was codified at paragraph II.B.5 of

the 2017 CEPP and required that, among other things, “[c]olleges will not knowingly recruit or

offer enrollment incentives to students who are already enrolled, registered, have declared their

intent, or submitted contractual deposits to other institutions.” Furthermore, while the rule

allowed colleges to “contact students who have neither deposited nor withdrawn their

applications to let them know that they have not received a response from them,” it also

commanded that schools could “neither offer nor imply additional financial aid or other

incentives” were available unless the student had “affirmed that they [had] not deposited

elsewhere and [were] still interested in discussing fall enrollment.”

       26.     The First-Year Undergraduate Recruiting Rule imposed significant restraints on a

college’s ability to recruit students. The rule created an arbitrary deadline of May 1 for all

colleges to cease improving their recruitment offers to students, even though many students do

not decide on a college until well after May 1 and many colleges therefore can reallocate

resources to make better offers after May 1. Furthermore, the rule imposed significant hurdles



                                                  8
             Case 1:19-cv-03706 Document 1 Filed 12/12/19 Page 9 of 11



before a college could improve its offer to a prospective student, requiring that the student first

affirm both that they “[had] not deposited elsewhere” and were “still interested in discussing fall

enrollment.” By directly limiting the ability of colleges to improve their offers to students, the

First-Year Undergraduate Recruiting Rule operated as a significant restraint on competition.

       27.     The arbitrariness of the May 1 deadline was fully highlighted by the recognized

exception to the rule “when students are admitted from a wait list.” Section II.C of the CEPP

regulates institutions’ use of wait lists and explicitly authorizes schools to accept students off of

a wait list as late as August 1, even when those students have already committed to attend

another school. NACAC thus allows for vigorous competition over a student already committed

to another school when a change in circumstances frees up a spot for a student on the wait list.

The change in circumstances that free up additional resources to make a better offer is not

conceptually distinct, but the rules explicitly allowed the former and prohibited the latter,

restricting an opportunity for students to benefit from the sorting process.

       28.     Absent the First-Year Undergraduate Recruiting Rule, institutions are free to

continue to improve their offers to students after May 1, to the benefit of those students. If

students have made up their minds about their school of choice, or are otherwise insensitive to

the change in circumstances, they can simply reject any further offers received from other

schools. For students who may change their minds due to a more beneficial offer, continued

recruitment can only work to their benefit.

                                VI.     VIOLATION ALLEGED

       29.     Defendant’s college members are direct competitors in college services and

compete vigorously for students. Defendant coordinated and enforced an anticompetitive




                                                  9
             Case 1:19-cv-03706 Document 1 Filed 12/12/19 Page 10 of 11



agreement that restrained colleges from improving their offers or otherwise competing

vigorously to be selected by students in the college admissions process.

       30.     Defendant’s Recruiting Rules eliminated significant forms of competition to

attract students. These rules, which were horizontal agreements between NACAC’s college

members, denied college applicants and potential transfer students access to potentially better

financial aid packages and benefits and restricted their opportunities to move between colleges

that offered superior services.

       31.     Accordingly, Defendant’s Recruiting Rules constituted unreasonable restraints of

trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

                                  VII.   REQUEST FOR RELIEF

       32.     The United States requests that this Court:

               (a)     adjudge and decree that Defendant’s Recruiting Rules are unreasonable

                       restraints of trade and interstate commerce in violation of Section 1 of the

                       Sherman Act;

               (b)     enjoin and restrain Defendant from enforcing or adhering to any

                       Recruiting Rules that unreasonably restrict competition for students;

               (c)     permanently enjoin and restrain Defendant from establishing similar rules

                       in the future, except as prescribed by the Court;

               (d)     award the United States such other relief as the Court may deem just and

                       proper to redress and prevent recurrence of the alleged violations and to

                       dissipate the anticompetitive effects of the illegal agreements entered into

                       by Defendant; and

               (e)     award the United States the costs of this action.



                                                10
Case 1:19-cv-03706 Document 1 Filed 12/12/19 Page 11 of 11
                           Case 1:19-cv-03706 Document 1-1 Filed 12/12/19 Page 1 of 2

                                                             CIVIL COVER SHEET
JS-44(Rev. 6/17 DC)
 I. (a) PLAINTIFFS                                                              DEFENDANTS
 UNITED STATES OF AMERICA,                                                     NATIONAL ASSOCIATION FOR COLLEGE ADMISSION
 Department of Justice, Antitrust Division                                     COUNSELING,
 450 5th Street, NW, Suite 7100                                                1050 North Highland St., Suite 400
 Washington, DC 20530                                                          Arlington, VA 22201                                                                         112
 (b)COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF                                COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT Arlington
                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                         (IN U.S. PLAINTIFF CASES ONLY)
                                                                                       NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c)ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                        ATTORNEYS (IF KNOWN)
Ryan S. Struve                                                                 John J. Miles, Esq.
U.S. Department of Justice, Antitrust Division                                 Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
450 5th Street NW; Suite 7100                                                  901 K Street, NW; Suite 900
Washington, DC 20530                                                           Washington, DC 20001
202-514-4890                                                              a    202-326-5008
 H. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                  PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                          PTF    OFT                                                       PTF           OPT
 0     1 U.S. Government
         Plaintiff
                             0 3 Federal Question
                                   (U.S. Government Not a Party)   Citizen of this State        01         01       Incorporated or Principal Place       0 4        04
                                                                                                                    of Business in This State
 0 2 U.S. Government
      Defendant
                             0 4 Diversity
                                  (Indicate Citizenship of
                                                                   Citizen of Another State     0 2        0 2      Incorporated and Principal Place 0 5             05
                                                                                                                    of Business in Another State
                                  Parties in item III)             Citizen or Subject of a      03         0
                                                                                                           . 3
                                                                   Foreign Country                                   Foreign Nation                       0 6        0 6

                                           IV. CASE ASSIGNMENT AND NATURE OF SUIT
               lace an X in one category, A-N, that best represents your Cause of Action and one in a correspondingNature of Suit
 0 A. Antitrust             0 B. Personal Injury/                       0 C. Administrative Agency                              0 D. Temporary Restraining
                                    Malpractice                              Review                                                        Order/Preliminary
  El 410 Antitrust                                                                                                                         Injunction
                            = 310 Airplane                               MI 151 Medicare Act
                            MI 315 Airplane Product Liability
                                                                                                                                Any nature of suit from any category
                            IM 320 Assault, Libel & Slander              Social Security
                                                                                                                                may be selected for this category of
                            = 330 Federal Employers Liability            = 861 HIA (139511)
                                                                                                                                case assignment.
                                                                         IIIII 862 Black Lung (923)
                            = 340 Marine
                            = 345 Marine Product Liability               NM 863 DIWC/DIVVW (405(g ))                            *(If Antitrust then A governs)*
                                                                         = 864 SSID Title XVI
                            = 350 Motor Vehicle
                                                                         MI 865 RSI (405(g))
                            I= 355 Motor Vehicle Product Liability
                            = 360 Other Personal Injury                  Other Statutes
                                                                         IN 891 Agricultural Acts
                            = 362 Medical Malpractice
                                                                         1.11 893 Environmental Matters
                            = 365 Product Liability
                                                                         = 890 Other Statutory Actions (If
                            MI 367 Health Care/Pharmaceutical
                                                                                   Administrative Agency is
                                    Personal Injury Product Liability
                                                                                   Involved)
                            = 368 Asbestos Product Liability


 0 E. General Civil (Other)                                  OR               0 F. Pro Se General Civil
 Real Property                          Bankruptcy                                   Federal Tax Suits                           = 462 Naturalization
 = 210 Land Condemnation                = 422 Appeal 27 USC 158                      1111 870 Taxes (US plaintiff or                     Application
 IN 220 Foreclosure                     = 423 Withdrawal 28 USC 157                           defendant)                         = 465 Other Immigration
 = 230 Rent, Lease & Ejectment                                                       = 871 IRS-Third Party 26 USC                        Actions
 MI 240 Torts to Land                   Prisoner Petitions                                    7609                               = 470 Racketeer Influenced
 IIM 245 Tort Product Liability         lEl 535 Death Penalty
                                                                                                                                         & Corrupt Organization
 M 290 All Other Real Property
                                         IM 540 Mandamus & Other                     Forfeiture/Penalty
                                                                                     = 625 Drug Related Seizure of               = 480 Consumer Credit
                                         = 550 Civil Rights
                                                                                              Property 21 USC 881                II. 490 Cable/Satellite TV
 Personal Property                       = 555 Prison Conditions
                                                                                     = 690 Other                                 = 850 Securities/Commodities/
 = 370 Other Fraud                       = 560 Civil Detainee — Conditions
                                                                                                                                         Exchange
 NI 371 Truth in Lending                         of Confinement
                                                                                                                                 = 896 Arbitration
 = 380 Other Personal Property                                                       Other Statutes
                                                                                     = 375 False Claims Act                      MI 899 Administrative Procedure
         Damage                         Property Rights
                                        1= 820 Copyrights                            11. 376 Qui Tam (31 USC                             Act/Review or Appeal of
 = 385 Property Damage
                                        NM 830 Patent
                                                                                             3729(a))                                    Agency Decision
         Product Liability
                                        = 835 Patent— Abbreviated New                MI 400 State Reapportionment                M 950 Constitutionality of State
                                                Drug Application                     MI 430 Banks & Banking                              Statutes
                                        M 840 Trademark                              = 450 Commerce/ICC                          = 890 Other Statutory Actions
                                                                                             Rates/etc.                                  (if not administrative agency
                                                                                     = 460 Deportation                                   review or Privacy Act)
                           Case 1:19-cv-03706 Document 1-1 Filed 12/12/19 Page 2 of 2


 0    G. Habeas Corpus/                       0      H. Employment                            0     I. FOIA/Privacy Act                   0 J.      Student Loan
            2255                                     Discrimination

 EJ 530 Habeas Corpus — General                      442 Civil Rights — Employment                 895 Freedom of Information Act          EJ 152 Recovery of Defaulted
 n 510 Motion/Vacate Sentence                            (criteria: race, gender/sex,         El 890 Other Statutory Actions                        Student Loan
     463 Habeas Corpus—Alien                             national origin,                               (if Privacy Act)                            (excluding veterans)
        Detainee                                         discrimination, disability, age,
                                                         religion, retaliation)

                                              *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 0     K. Labor/ERISA                          0     L. Other Civil Rights                    0     M. Contract                           0     N. Three-Judge
            (non-employment)                                (non-employment)                                                                    Court
                                                                                               n 110 Insurance
     710 Fair Labor Standards Act               =I 441 Voting (if not Voting Rights                120 Marine                                   441 Civil Rights — Voting
     720 Labor/Mgmt. Relations                          Act)                                   n 130 Miller Act                                     (if Voting Rights Act)
 EJ  740 Labor Railway Act                          443 Housing/Accommodations
                                               1=440 Other Civil Rights
                                                                                               n 140 Negotiable Instrument
 1:=1751 Family and Medical                                                                    n 150 Recovery of Overpayment
         Leave Act                             [1:1445 Americans w/Disabilities —                      & Enforcement of
 EJ  790 Other Labor Litigation                         Employment                                     Judgment
     791 Empl. Ret. Inc. Security Act               446 Americans w/Disabilities —             E1  153 Recovery of Overpayment
                                                        Other                                          of Veteran's Benefits
                                                    448 Education                              ri 160 Stockholder's Suits
                                                                                                   190 Other Contracts
                                                                                               ni 195 Contract Product Liability
                                                                                                   196 Franchise


 V. ORIGIN
 CI 1 Original 0 2 Removed 0 3 Remanded                          0 4 Reinstated 0 5 Transferred 0 6 Multi-district 0 7 Appeal to                        CI 8 Multi-district
     Proceeding            from State        from Appellate         or Reopened        from another              Litigation          District Judge         Litigation —
                           Court             Court                                     district (specify)                            from Mag.              Direct File
                                                                                                                                     Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
  Section 1 of the Sherman Act, 15 U.S.C. § 1, Agreement in restraint of trade

 IV. REQUESTED IN                            CHECK IF THIS IS A CLASS           DEMAND $                                        Check YES only if demanded in complaint
                                             ACTION UNDER F.R.C.P. 23               JURY DEMAND:                                YES I-    I NO
     COMPLAINT

 VII. RELATED CASE(S)                        (See instruction)                                              NO                  If yes, please complete related case form
                                                                                YES
      IF ANY

 DATE:          December 12, 2019                 SIGNATURE OF ATTORNEY OF RECORD


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

     The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
bylaw, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           111.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VL         CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk's Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
        Case 1:19-cv-03706 Document 1-2 Filed 12/12/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                             Plaintiff,
        v.

 NATIONAL ASSOCIATION FOR
 COLLEGE ADMISSION COUNSELING,

                             Defendant.


                           CERTIFICATE OF SERVICE

I, Ryan S. Struve, hereby certify that on December 12, 2019, I caused a copy of the
Complaint, Explanation of Consent Decree Procedures, Stipulation and Order, and
proposed Final Judgment to be served on National Association for College Admission
Counseling by mailing the documents electronically to their duly authorized legal
representatives, as follows:


John J. Miles, Esq.
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
901 K Street, NW
Suite 900
Washington, DC 20001
202-326-5008


                                                 /s/ Ryan S. Struve
                                           Ryan S. Struve
                                           D.C. Bar No. 495406
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Antitrust Division
                                           450 5th St. NW, 7100
                                           Washington, DC 20530
                                           202-514-4890




                                          1
